NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODNEY GREEN, Sr.,                              Nos. 20-15134
                                                     20-15358
                Plaintiff-Appellant,
                                                D.C. No. 3:18-cv-04888-WHA
 v.

MERCY HOUSING, INC.; et al.,                    MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                       Argued and Submitted March 2, 2021
                            San Francisco, California

Before: BALDOCK,** WARDLAW, and BERZON, Circuit Judges.

      Rodney Green, Sr. appeals the grant of summary judgment to Mercy

Housing on his claims of race- and disability-based discrimination under the Fair




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Bobby R. Baldock, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
Housing Act, 42 U.S.C. § 3604 et seq., and related statutes.1 We affirm in part,

reverse in part, and remand for further proceedings. We vacate the district court’s

grant of costs to Mercy Housing in an accompanying opinion.

      1. The district court erred in granting summary judgment to Mercy Housing

on Green’s parking claim. According to Evelyn Singh, the East Leland Court

property manager, Green requested an accessible parking space before he moved in

but never made any further requests for accommodation. Green asserts that he

continued to request a more accessible parking space after he moved into his unit.

Accessible parking is necessary to afford mobility-impaired tenants equal

opportunity to use and enjoy their homes. United States v. Cal. Mobile Home Park

Mgmt. Co., 29 F.3d 1413, 1418–19 (9th Cir. 1994); 24 C.F.R. § 100.204(b). The

record indicates that accommodation in the form of a more accessible parking

space may have been possible, because parking spaces existed that were closer to

Green’s unit. If Green did request an accessible parking space other than the space



1
  Green brings claims under the California Fair Employment and Housing Act, Cal.
Gov’t Code § 12900 et seq., and the Unruh Civil Rights Act, Cal. Civ. Code § 51
et seq. We “apply the same standards to FHA and FEHA claims.” Pac. Shores
Props., LLC v. City of Newport Beach, 730 F.3d 1142, 1156 n.14 (9th Cir. 2013)
(quoting Walker v. City of Lakewood, 272 F.3d 1114, 1131 n.8 (9th Cir. 2001)).
As the Unruh Act is “coextensive” with the Americans with Disabilities Act,
Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1175 n.2 (9th Cir. 2021), it is
analyzed under the same framework as the FHA’s reasonable accommodation
provisions, Giebeler v. M&B Assocs., 343 F.3d 1143, 1149 (9th Cir. 2003). We
therefore discuss all of Green’s claims under the rubric of the FHA.

                                         2
allotted to him, then the burden would fall on Mercy Housing to show that a more

accessible parking space was not a reasonable accommodation. Giebeler, 343 F.3d

at 1157.

      Mercy Housing has not met this burden. On appeal, Mercy Housing argues

only that it did not control the parking spaces leased to First Baptist Head Start and

that Green had access to the tenant parking spaces closest to his unit. But Mercy

Housing has not shown that no accommodation of Green’s accessible-parking need

is reasonable. The record is somewhat vague as to the number and location of

visitor parking spaces. Mercy Housing has not disputed that a visitor space would

be an accessible one for Green, and has provided no explanation as to why

allowing Green to use one would not be reasonable. Nor is it possible to discern

from the record whether other accommodations aside from assigning one of the

Head Start spaces to Green—for example, adding parking space or assigning

Green one of the spaces reserved for Mercy Housing employees—would have been

reasonable. As genuine disputes of material fact remain as to Green’s parking

claim, we reverse the grant of summary judgment. See Christian v. Umpqua Bank,

984 F.3d 801, 808 (9th Cir. 2020) (citing Dominguez-Curry v. Nev. Transp. Dep’t,

424 F.3d 1027, 1033 (9th Cir. 2005)).

      2. The district court did not err in granting summary judgment to Mercy

Housing on Green’s in-home care claim. Green does not contend that Mercy


                                          3
Housing has denied him access to any in-home care, nor has Green shown that in-

home care provided by Elijah, specifically, is necessary to afford him equal

opportunity to enjoy his home. See Giebeler, 343 F.3d at 1155. We therefore

affirm the grant of summary judgment as to Green’s second reasonable

accommodation claim.

        3. The district court erred in granting summary judgment to Mercy Housing

on Green’s racial discrimination claim. Green argues that racial animus motivated

the issuance of the December 2017 sixty-day notice; he does not contest his

ultimate 2018 eviction. Green has produced sufficient “direct or circumstantial

evidence” of a discriminatory motive to survive summary judgment. Pac. Shores

Props., 730 F.3d at 1158 (quoting McGinest v. GTE Serv. Corp., 360 F.3d 1103,

1122 (9th Cir. 2004)).

        Green states that Evelyn Singh, the East Leland Court property manager,

made racist comments about Black tenants2 and accused Elijah of being a

“gangster drug dealer.” The only evidence in the record supporting that

characterization of Elijah are: (1) statements by Singh that another Mercy Housing

employee, Jaymie Lenz, told Singh she had seen two men—neither of whom Lenz




2
    Singh vigorously denies that she made any such comments.

                                         4
identified as being Elijah Green—in a car “smoking marijuana,”3 (2) that Singh

herself thought she had seen Elijah Green smoking marijuana another time, but

when she approached him she “did not smell anything”; and (3) Singh once

“observed what I believed was a drug sale involving Elijah Green on the East

Leland property,” but the record contains no details as to what Singh saw, why she

“believed” it was a drug sale, or how Elijah Green was “involv[ed].” An absence

of competent evidence of Elijah’s alleged criminal activity would allow the

inference that racial stereotyping played a role in Singh’s characterization of

Elijah.

      Singh’s statements are likely admissible under Fed. R. Evid. 801(d)(2)(D),

because a jury could conclude that Singh is an agent of Mercy Housing and that

these statements relate to a matter within the scope of her employment. See Harris

v. Itzhaki, 183 F.3d 1043, 1054 (9th Cir. 1999). Evidence of a single

discriminatory comment is sufficient to preclude summary judgment on a disparate

treatment claim. Dominguez-Curry, 424 F.3d at 1039 (considering disparate

treatment in the Title VII context). Furthermore, the evidence of Green’s alleged

lease violations underlying the December 2017 sixty-day notice—most notably



3
  Singh later that day saw the car Lenz described parked elsewhere on the property
and learned afterwards that one of the people in the car when she saw it was Elijah
Green. Singh apparently assumed the same people had been in the car earlier, but
the record contains no basis for the assumption.

                                          5
those concerning Elijah’s alleged criminal activity—is sufficiently inconclusive to

create a genuine issue of material fact as to whether a “discriminatory purpose was

. . . a ‘motivating factor’” in the issuance of the notice. Ave. 6E Invs., LLC v. City

of Yuma, 818 F.3d 493, 504 (9th Cir. 2016) (quoting Arce v. Douglas, 793 F.3d

968, 977 (9th Cir. 2015)). We therefore reverse the grant of summary judgment as

to Green’s race-based discrimination claim and remand for further proceedings.

      4. As Green’s request for a continuance did not “set forth in affidavit form

the specific facts [he] hope[d] to elicit from further discovery” as required by Fed.

R. Civ. P. 56(d), the court did not abuse its discretion in denying the request. Fam.

Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th

Cir. 2008). Nor did the district court err in failing to rule on the merits of Green’s

discovery motion filed seven days after the discovery deadline. See Clark v. Cap.

Credit & Collection Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006).

      5. We address the question of costs in an accompanying opinion.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                           6